Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 11/10/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.  Claims 31-50 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue 1: The applicant argues with respect to independent claims such as claim 31 that the amended limitations overcome the current references.
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection section for the amended/new limitation.
Issue 2: The applicant’s arguments for the remaining claims are based on the argument for the independent claim 31.  See Examiner’s response above.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent 11019009 in view of Hager (US 2011/0022387).  As to claim 31, claim 1 of the patent discloses the claimed invention substantially, but does not expressly displaying a dynamic rendering window on the user interface, wherein the dynamic rendering window is configured to display the e-mail content and make changes in real time or substantially real time to the displayed e-mail content based on the user inputting the instruction into the one or more automatic user interface correction tools,  or presenting a user with one or more workflows via a drop-down menu, the one or more workflows comprising a series of checks and automatic update processes within a pre-deployment platform, wherein the user selects at least one of the one or more workflows ([0058]).   Hager discloses a concept of displaying a dynamic rendering window on a user interface, wherein the dynamic rendering window is configured to display an e-mail content and make changes in real time or substantially real time to the displayed e-mail content based on a user inputting instruction into the one or more automatic user interface correction tools (figure 4, “3rd Party Checks/Corrects Message”; [0034], “if the transcribed text is sent to a third party for correction, the third party will correct the transcription using, for example, the email-client correction interface described below (step 88).  After step 88, the transcribed and/or corrected text is sent to the training queue to update the voice model (step 90).  The transcribed text is then sent back to the user (step 92)”; [0043], “A user uses the email-client correction interface in order to listen to the audio data, view the text data, and/or to correct the text data.”). Hager also discloses presenting a user with one or more workflows via a drop-down menu, the one or more workflows comprising a series of checks and automatic update processes within a pre-deployment platform, wherein the user selects at least one of the one or more workflows ([0058]). Before the effective filing date, it would have been obvious for an ordinary skilled in the art to combine the patent with Hager.  The suggestion/motivation of the combination would have been to enable content corrections (Hager, [0043]).  Claims 32-50 are similarly rejected.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 31-32; 34-35, 46, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmann et al (US 2015/0106928) in view of Hager (US 2011/0022387).
As to claim 31, Steinmann discloses a method for automatically testing and previewing hyper-text markup language (HMTL) code of an e-mail within an email pre-deployment platform, the method comprising:
receiving previously-created e-mail content from a user, wherein the previously-created e-mail content is in a pre-deployment state prior to being sent through an e-mail sending service ([0021]; [0041], the email template is a previously-crated email content, in a pre-deployment state prior to being sent through an e-mail service), comprising a plurality of e-mail content types ([0041]; figure 8, step 804, each tag section of the html code can be considered an email content type), each of the plurality of e-mail content types written in HMTL code ([0041], html editors; figure 8, step 804, markup language tags);
checking, by parsing the received HTML code, any unintended recipient experiences and undesired formatting outcomes resulting from a display of the HTML code of one or more of the plurality of e-mail content types (regarding the claimed “unintended recipient experiences and undesired formatting outcomes”, first of all, it is unclear whether the “recipient” refers to the addressee of the email, a pre-deployment user of the platform before the email is sent out, or by any device/entity that receives or is to receive the email or a related communication, therefore Examiner assumes any device/entity that receives or is to receive a related communication.  Secondly, it is unclear whether “undesired” is by which entity, e.g., whether by the addresses of the email, by a pre-deployment user of the platform before the email is sent out, or by any device/entity that receives or is to receive the email or a related communication, therefore Examiner assumes any device/entity that receives or is to receive a related communication. Finally, it is unclear regarding the relationship between “unintended recipient experiences” and “undesired formatting outcomes” because it appears the “undesired formatting outcomes” can also be considered “unintended recipient experiences”, therefore Examiner assumes any relationship) by at least two of
testing for accessibility issues;
Uniform Resource Locator (URL) validation;
image validation;
spell checking; and
deliverability validation; upon checking, determining if the previously crated e-email content comprises at least one unintended recipient experience or undesired formatting outcome (see Examiner’s interpretation above.  See [0040]-[0041]; [0023]; figure 8, step 804. Here, the receiving and analyzing entity for checking the tag and content reads on “recipient”, wherein the tag of the email template is considered to have been “displayed” to such receiving and analyzing, lacking a requirement for a specific type of displaying type or device; figure 5, the error message “HTML TAG ‘<LOL>’ UNKNOWN” indicating testing for accessibility issues for accessing correct HTML TAG and also spell checking to indicate an unknown spelling for the tag);
displaying, to the user, a natural language explanation of the at least one unintended recipient experience or undesired formatting outcome on a user interface, based on determining that the previously created e-mail content comprises the at least one unintended recipient experience or undesired formatting outcome ([0040]-[0041]; [0023]; figure 8, step 804; figure 5, the error message “HTML TAG ‘<LOL>’ UNKNOWN” is the presented natural language explanation of the one or more deficiencies on the user interface);
presenting the user with one or more automatic user interface correction tools, the one or more automatic user interface correction tools configured to automatically rectify any of the unintended recipient experiences and undesired formatting outcomes described by the natural language explanation ([0041]; [0023]; figure 8, step 805; [0036], “In an embodiment, the comments for rectifying errors are also rendered along with the respective errors.  Once the errors are rectified, the selected email template can be uploaded again”; also see figures 4, “PLEASE CHANGE THE HTML ENCODING TO UTF-8”; figure 3, “Virus scan failed: at least one virus found"; figure 5, “HTML TAG ‘<LOL>’ unknown”; figure 7, “…CONTACTPerson_/LASTNAME Not valid”; ).   
automatically editing the HTML code of the one or more of the plurality of e-email content types based on the user selecting one ore the one or more automatic user interface correction tools ([0039]; figure 8; [0023], “For example, an error message may be rendered on a user interface. The user may then rectify the notified error and upload the email template again into the campaign management application 130”; [0040], “When the email template includes any restricted tag, an error message is rendered”; [0041], “Embodiments enable using state-of-art HTML editors to create email templates for marketing campaigns. Valid placeholders can be easily selected and inserted within the email templates”.  Here, the editing of the HTML code for generating the email template is automatically done based on the user’s instruction e.g., a selection of the valid placeholder provided by the HTML editor, in addition, see figure 8, step 806, editing/generating extended HTML is also automatically done based on the user’s input), but does not expressly disclose displaying a dynamic rendering window on the user interface, wherein the dynamic rendering window is configured to display the e-mail content and make changes in real time or substantially real time to the displayed e-mail content based on the user inputting the instruction into the one or more automatic user interface correction tools, or presenting the user with one or more workflows via a drop down menu, the one or more workflows comprising a series of checks and automatic update processes within the pre-deployment platform, wherein the user selects at least one of the one or more workflows.
Hager discloses a concept of displaying a dynamic rendering window on a user interface, wherein the dynamic rendering window is configured to display an e-mail content and make changes in real time or substantially real time to the displayed e-mail content based on a user inputting instruction into the one or more automatic user interface correction tools (figure 4, “3rd Party Checks/Corrects Message”; [0034], “if the transcribed text is sent to a third party for correction, the third party will correct the transcription using, for example, the email-client correction interface described below (step 88).  After step 88, the transcribed and/or corrected text is sent to the training queue to update the voice model (step 90).  The transcribed text is then sent back to the user (step 92)”; [0043], “A user uses the email-client correction interface in order to listen to the audio data, view the text data, and/or to correct the text data.”.  See also [0089]).
Hager also discloses presenting a user with one or more workflows via a drop-down menu, the one or more workflows comprising a series of checks and automatic update processes within a pre-deployment platform, wherein the user selects at least one of the one or more workflows ([0058]).
Before the effective filing date Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann with Hager.  The suggestion/motivation of the combination would have been to enable content corrections (Hager, [0043]).
As to claim 48, see similar rejection to claim 31.
As to claim 50, see similar rejection to claim 31.
As to claim 32, Steinmann discloses the method of claim 31, wherein the plurality of e-mail content types comprise each of: text content ([0040], “script”); images ([0040], “video”); and links ([0040], “link element”).
As to claim 34, Steinmann discloses the method of claim 31, wherein the one or more inputting an instruction into the one or more automatic user interface correction tools comprises: a text input field or a button ([0041], “Embodiments enable using state-of-art HTML editors to create email templates for marketing campaigns. Valid placeholders can be easily selected and inserted within the email templates.” Here, selecting a valid placeholder using the state-of-art HTML editor implies either a text input field or a button).
As to claim 35, Steinmann discloses the method of claim 31, wherein any of the unintended recipient experiences and undesired formatting outcomes resulting from a display of the HTML code of the one or more of the plurality of email content comprises failing to meet an accessibility standard, and wherein the one or more automatic user interface correction tools for rectifying any of the unintended recipient experiences and undesired formatting outcomes comprises an option to improve the HTML code of the one or more of the plurality of e-mail content types such that it meets the accessibility standard (figure 4, correct encoding UTF-8 can be considered an accessibility standard; figure 5, correct unknown HTML tag can also be considered an accessibility standard.  See citation in rejection to claim 1 for rectifying).
As to claim 46, Steinmann-Hager discloses the method of claim 31, wherein automatically editing the HTML code of the one or more of the plurality of e-mail content types further comprises: presenting, via the user interface, the user with one or more changes that are automatically being made to HTML code of the email based on the user inputting the instruction into the one or more automatic user interface correction tools; and wherein the HTML code is dynamically altered and displayed to the user in real-time or substantially real-time (Steinmann, see citation in rejection to claim 31.  It is to be noted that neither the claim nor the specification discloses a ascertainable criteria for “substantially real time” therefore Examiner intercepts as any time).
9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 31 above, and further in view of Buford et al (US 2003/0041126).
As to claim 33, Steinmann-Hager discloses the claimed invention substantially as discussed in claim 31, and further discloses wherein the previously created e-mail content is received from a user sending an e-mail with the previously created e-mail content to the e-mail pre-deployment platform (Steinmann, see citation in rejection to claim 1), but does not expressly disclose each of the plurality of e-mail content types comprises a MIME-type declaration. Buford discloses a concept of email content types comprise a MIME-type declaration ([0019]; [0027]).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Buford.  The suggestion/motivation of the combination would have been to enable encapsulating MIME objects (Buford, [0027]).
10.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 35 above, and further in view of Bradley et al (US 10423709).
As to claim 36, Steinmann-Hager discloses the claimed invention substantially as discussed in claim 35 including the one or more automatic user interface correction tools allows the user to rectify missing or incorrect text (see citation in rejection to claim 31) , but does not expressly that the missing text is alt-text.  Bradley discloses a concept of missing alt-text (col. 5, lines 28-36; claim 18).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Bradley.  The suggestion/motivation of the combination would have been to remedy missing alt-text (Bradley, col. 5, lines 28-36; claim 18).
11.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 35 above, and further in view of Patrak et al (US 20160140328).
As to claim 37, Steinmann-Hager discloses the claimed invention substantially as discussed in claim 35 above, but does not expressly disclose allowing the user to select one or more colors to omit, and wherein the dynamic rendering window displays the e-mail in a simulation in which the one or more colors are omitted. Patrak discloses allowing the user to select one or more colors to omit, and wherein a dynamic rendering window displays the e-mail in a simulation in which the one or more colors are omitted ([0031], wherein any color in the non-specified color category is equivalent to an omitted color, and wherein a preview/simulation window is implied at email composition time).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Patrak.  The suggestion/motivation of the combination would have been to improve email security (Patrak, [0031]).
12.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 35 above, and further in view of Colwell et al (US 11144441).
As to claim 38, Steinmann-Hager discloses the claimed invention substantially as discussed in claim 35, but does not expressly disclose detecting if at least one image in the e-mail has a load time exceeding a threshold.  Colwell discloses detecting if at least one image in the e-mail has a load time exceeding a threshold (col. 13, last paragraph to col. 14, paragraph 1).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Colwell.  The suggestion/motivation of the combination would have been to detect excessive load time (Colwell, col. 13, last paragraph to col. 14, paragraph 1).
13.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann, as applied in claim 31 above, and further in view of Khoo (US 2015/0161087).
As to claim 40, Steinmann discloses the claimed invention substantially as discussed in claim 31, but does not expressly disclose providing previews of the e-mail content as it would appear in each of: a plurality of different e-mail clients; and on a plurality of different computing devices.  Khoo discloses a concept of previewing emails on each of a plurality of clients and computing devices ([0006]-[0007]).  
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Khoo.  The suggestion/motivation of the combination would have been to enable a designer to know how content renders on different clients and devices (Khoo, [0006]-[0007]).
14.	Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 31 above, and further in view of Goldman et al (US 2007/0039038).
As to claim 45, Steinmann-Hager discloses the claimed invention substantially as discussed in claim 31, but does not expressly disclose wherein delivery validation further comprises one or more of:
running a blacklist check for the e-mail, wherein the blacklist check comprises checking for blacklisted URL domains in the e-mail content; and
running a spam check for the e-mail, wherein the spam check comprises evaluating a subject line of the e-mail against a list of blocked e-mail subject lines; and wherein the method further comprises:
presenting, to the user, results pertaining to one or more of the blacklist check and the spam check on the user interface.
Goldman discloses a concept of running a spam check for the e-mail, wherein the spam check comprises evaluating a subject line of the e-mail against a list of blocked e-mail subject lines ([0095]); and wherein the method further comprises: presenting, to the user, results pertaining to one or more of the blacklist check and the spam check on the user interface (figure 7).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Goldman.  The suggestion/motivation of the combination would have been to enable detecting spams (Goldman, [0095]).
As to claim 49, see similar rejection to claim 45.
15.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmann-Hager, as applied in claim 31 above, and further in view of Van et al (US 20100312547).
As to claim 47. Steinmann-Hager discloses the claimed invention substantially as discussed in claim 31, but does not expressly disclose verbally reading the e-mail to the user, wherein verbally reading the email comprises simulating one or more of a voice-activated digital assistant system, an assistive reading application or device, and a smart speaker. Van discloses  concept of verbally reading the e-mail to the user, wherein verbally reading the email comprises simulating one or more of a voice-activated digital assistant system, an assistive reading application or device, and a smart speaker ([0027]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Steinmann-Hager with Van.  The suggestion/motivation of the combination would have been to improve user friendliness.
Allowable Subject Matter
16.	Claims 39 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that the Double Patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458